DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Response to Amendment filed 10/27/2022
The Amendment corrects the previous informalities, and therefore the previous claim objections are withdrawn.
The Amendment changes the scope of the claims, necessitating new consideration. Upon consideration, the new claims are found to be rejected over Zhang et al (US 20170274930).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 20170274930).

Regarding claim 1, Zhang (FIG 1-2) discloses “A material handling vehicle comprising:
a vehicle frame (16);
a boom arm (28) having a first (left) end and a second (right) end, the boom arm connected to the frame adjacent the first end (see FIG 1) for rotation with respect to the frame (paragraph 74);
a first actuator (34 in FIG 1, 49 in FIG 2) mounted to the vehicle frame and the boom arm (see FIG 1, paragraph 75) for moving the boom arm with respect to the frame (paragraph 75), the first actuator including a first side (left in FIG 1, bottom in FIG 2) and a second side (right in FIG 1, top in FIG 2);
an attachment (30) connected to the boom arm adjacent the second end of the boom arm (see FIG 1);
a linkage (38) coupled to the attachment (see FIG 1);
a second actuator (36 in FIG 1, 51 in FIG 2) mounted to the vehicle frame and to the linkage (see FIG 1) and configured to move the linkage with respect to the vehicle frame to thereby cause rotation of the attachment with respect to the frame (paragraph 75), the second actuator including a first side (left in FIG 1, bottom in FIG 2) and a second side (right in FIG 1, top in FIG 2);
a reservoir (99) fluidly connected to the first actuator and the second actuator (numerous communication lines in FIG 2);
a pump (46) fluidly connected to the reservoir and to the first actuator and the second actuator (see FIG 2), the pump configured to direct fluid from the reservoir into the first actuator and the second actuator (via 80, 81; paragraph 78);
a spool valve (80; analogously described in FIG 3, paragraph 145) fluidly positioned between the pump and the second actuator (see FIG 2) to selectively direct fluid from the pump into the first side of the second actuator while the spool valve is in a first position (top block of 80) and to direct fluid from the pump into the second side of the second actuator while the spool valve is in a second position (bottom block of 80);
a first anti-cavitation valve (92) fluidly positioned between the first side of the second actuator and the reservoir (see FIG 2), the first anti-cavitation valve being in uninterrupted fluid communication with the first side of the second actuator (no interference b/n 92 and bottom of 51), the first anti-cavitation valve configured to permit fluid flow from the reservoir to the first side of the second actuator while the first anti-cavitation valve is open (when open, 92 allows flow from top [reservoir 99] to bottom [actuator 51]) and to inhibit fluid flow from the first side of the second actuator to the reservoir while the first anti-cavitation valve is closed (it is closed from bottom-to-top); and
a second anti-cavitation valve (93) fluidly positioned between the second side of the second actuator and the reservoir, the second anti-cavitation valve being in uninterrupted fluid communication with the second side of the second actuator (no interference b/n 93 and top of 51), the second anti-cavitation valve configured to permit fluid flow from the reservoir to the second side of the second actuator while the second anti-cavitation valve is open and to inhibit fluid flow from the second side of the second actuator to the reservoir while the second anti-cavitation valve is closed (operates like 92).”

Regarding claim 2, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (92) is a check valve (see schematic in FIG 2) and is fluidly connected to the first side of the second actuator without intervening valves (see FIG 2).” 

Regarding claim 4, Zhang (FIG 1-2) discloses “wherein the spool valve is a first spool valve (80) and further compromising a second spool valve (81) fluidly connected to the pump (46), the reservoir (99) and to the first second actuator (49) (see FIG 2).”

Regarding claim 5, Zhang (FIG 1-2) discloses “further comprising a third anti-cavitation valve (94) fluidly positioned between the first side of the first actuator (bottom of 49) and the reservoir (99) and a fourth anti-cavitation valve (95) fluidly positioned between the second side of the first actuator (top of 49) and the reservoir (99) (see FIG 2).”

Regarding claim 6, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (92) opens in response to a negative pressure in the first side of the second actuator such that fluid from the reservoir is drawn toward the first side of the second actuator through the first anti-cavitation valve by the negative pressure in the first side of the second actuator (92 is oriented to open in response to a negative pressure from below, including due to bottom side of 51).”

Regarding claim 7, Zhang (FIG 1-2) discloses “wherein the second anti-cavitation valve (93) opens in response to a negative pressure in the second side of the second actuator such that fluid from the reservoir is drawn toward the second side of the second actuator through the second anti-cavitation valve by the negative pressure in the second side of the second actuator (93 is oriented to open in response to a negative pressure from below, including due to top side of 51).”

Regarding claim 8, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (92) is fluidly connected to the first side of the second actuator in parallel with the spool valve (92 and 51 branch off from 80 like the applicant), and wherein the second anti-cavitation valve (93) is fluidly connected to the second side of the second actuator in parallel with the spool valve (also branches off like 92).”

Regarding claim 9, Zhang (FIG 1-2) discloses “A material handling vehicle comprising:
a vehicle frame (16);
a boom arm (28) having a first (left) end and a second (right) end, the boom arm connected to the frame adjacent the first end (see FIG 1) for rotation with respect to the frame (paragraph 74);
a first actuator (34 in FIG 1, 49 in FIG 2) mounted to the vehicle frame and the boom arm (see FIG 1, paragraph 75) for moving the boom arm with respect to the frame (paragraph 75), the first actuator including a first side (left in FIG 1, bottom in FIG 2) and a second side (right in FIG 1, top in FIG 2);
an attachment (30) connected to the boom arm adjacent the second end of the boom arm (see FIG 1);
a linkage (38) coupled to the attachment (see FIG 1);
a second actuator (36 in FIG 1, 51 in FIG 2) mounted to the vehicle frame and to the linkage (see FIG 1) and configured to move the linkage with respect to the vehicle frame to thereby cause rotation of the attachment with respect to the frame (paragraph 75), the second actuator including a first side (left in FIG 1, bottom in FIG 2) and a second side (right in FIG 1, top in FIG 2);
a reservoir (99) fluidly connected to the first actuator and the second actuator (numerous communication lines in FIG 2);
a pump (46) fluidly connected to the reservoir and to the first actuator and the second actuator (see FIG 2), the pump configured to direct fluid from the reservoir into the first actuator and the second actuator (via 80, 81; paragraph 78);
a first spool valve (81; analogously described in FIG 3, paragraph 145) fluidly positioned between the pump and the first actuator (see FIG 2) to selectively direct fluid from the pump into the first side of the first actuator while the first spool valve is in a first position (top block of 81) and to direct fluid from the pump into the second side of the first actuator while the first spool valve is in a second position (second from bottom block of 81);
a second spool valve (80) fluidly positioned between the pump and the second actuator (see FIG 2) to selectively direct fluid from the pump into the first side of the second actuator while the second spool valve is in a first position (top block of 80) and to direct fluid from the pump into the second side of the second actuator while the second spool valve is in a second position (bottom block of 80);
a first anti-cavitation valve (94) fluidly positioned between the first side of the first actuator and the reservoir (see FIG 2), the first anti-cavitation valve directly fluidly coupled to the first side of the second actuator (nothing b/n bottom of 49 and 94), the first anti-cavitation valve configured to permit fluid flow from the reservoir into the first side of the first actuator while the first anti-cavitation valve is open (from top to bottom) and to inhibit fluid flow from the first side of the first actuator to the reservoir while the first anti-cavitation valve is closed (from bottom to top); and
a second anti-cavitation valve (95) fluidly positioned between the second side of the first actuator and the reservoir (see FIG 2), the second anti-cavitation valve directly fluidly coupled to the second side of the second actuator (nothing b/n top of 49 and 95), the second anti-cavitation valve configured to permit fluid flow from the reservoir to the second side of the first actuator while the second anti-cavitation valve is open (top to bottom through 95) and to inhibit fluid flow from the second side of the first actuator to the reservoir while the second anti-cavitation valve is closed (blocks upward flow through 95).”

Regarding claim 10, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (94) is fluidly connected to the first side of the first actuator in parallel with the first spool valve (49 and 94 branch from 81) and wherein the second anti-cavitation valve is fluidly connected to the second side of the first actuator in parallel with the first spool valve (also branches off like 95).”

Regarding claim 11, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (94) opens in response to a negative pressure in the first side of the first actuator (bottom of 49) such that fluid from the reservoir is drawn toward the first side of the first actuator through the first anti-cavitation valve by the negative pressure in the first side of the first actuator (94 is oriented to open in response to a negative pressure from below, including due to bottom side of 49), and
wherein the second anti-cavitation valve (95) opens in response to a negative pressure in the second side of the first actuator (top of 49) such that fluid from the reservoir is drawn toward the second side of the first actuator through the second anti-cavitation valve by the negative pressure in the second side of the first actuator (95 is oriented to open in response to a negative pressure from below, including due to top side of 49).”

Regarding claim 12, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (94) is a check valve (shown schematically in FIG 2) and is fluidly connected to the first side of the first actuator (bottom of 49) without intervening valves (no valves between 94 and 49), and wherein the second anti-cavitation valve (95) is a check valve (shown schematically) and is fluidly connected to the second side of the first actuator (top of 49) without intervening valves (no valves between).”

Regarding claim 13, Zhang (FIG 1-2) discloses “further comprising a third anti-cavitation valve (92) fluidly coupled to the first side of the second actuator (bottom of 51) without intervening valves (see FIG 2) and coupled to the reservoir (99, see FIG 2) and a fourth anti-cavitation valve (93) fluidly coupled to the second side of the second actuator (top of 51) without intervening valves (see FIG 2) and coupled to the reservoir(see FIG 2).”

Regarding claim 14, Zhang (FIG 1-2) discloses “wherein the third anti-cavitation valve (92) opens in response to a negative pressure in the first side of the second actuator (bottom of 51) such that fluid from the reservoir is drawn toward the first side of the second actuator through the third anti-cavitation valve by the negative pressure in the first side of the second actuator (92 is oriented to open in response to a negative pressure from below, including due to bottom side of 51).”

Regarding claim 15, Zhang (FIG 1-2) discloses “wherein the fourth anti-cavitation valve (93) opens in response to a negative pressure in the second side of the second actuator (top of 51) such that fluid from the reservoir is drawn toward the second side of the second actuator through the fourth anti-cavitation valve by the negative pressure in the second side of the second actuator (93 is oriented to open in response to a negative pressure from below, including due to top side of 51).”

Regarding claim 16, Zhang (FIG 1-2) discloses “A boom arm assembly (FIG 1) configured to be pivotally connected to a material handling vehicle having a vehicle frame (16), the boom arm assembly comprising:
a boom arm (28) having a first (left) end and a second (right) end, the boom arm connected to the frame adjacent the first end (see FIG 1) for rotation with respect to the frame (paragraph 74);
a first actuator (34 in FIG 1, 49 in FIG 2) mounted to the vehicle frame and the boom arm (see FIG 1, paragraph 75) for moving the boom arm with respect to the frame (paragraph 75), the first actuator including a first side (left in FIG 1, bottom in FIG 2) and a second side (right in FIG 1, top in FIG 2);
an attachment (30) connected to the boom arm adjacent the second end of the boom arm (see FIG 1);
a linkage (38) coupled to the attachment (see FIG 1);
a second actuator (36 in FIG 1, 51 in FIG 2) mounted to the vehicle frame and to the linkage (see FIG 1) and configured to move the linkage with respect to the vehicle frame to thereby cause rotation of the attachment with respect to the frame (paragraph 75), the second actuator including a first side (left in FIG 1, bottom in FIG 2) and a second side (right in FIG 1, top in FIG 2);
a reservoir (99) fluidly connected to the first actuator and the second actuator (numerous communication lines in FIG 2);
a pump (46) fluidly connected to the reservoir and to the first actuator and the second actuator (see FIG 2), the pump configured to direct fluid from the reservoir into the first actuator and the second actuator (via 80, 81; paragraph 78);
a first spool valve (81; analogously described in FIG 3, paragraph 145) fluidly positioned between the pump and the first actuator (see FIG 2) to selectively direct fluid from the pump into the first side of the first actuator while the first spool valve is in a first position (top block of 81) and to direct fluid from the pump into the second side of the first actuator while the first spool valve is in a second position (second from bottom block of 81);
a second spool valve (80) fluidly positioned between the pump and the second actuator (see FIG 2) to selectively direct fluid from the pump into the first side of the second actuator while the second spool valve is in a first position (top block of 80) and to direct fluid from the pump into the second side of the second actuator while the second spool valve is in a second position (bottom block of 80);
a first anti-cavitation valve (94) fluidly positioned between the first side of the first actuator and the reservoir (see FIG 2), the first anti-cavitation valve directly fluidly coupled to the first side of the second actuator (nothing b/n bottom of 49 and 94), the first anti-cavitation valve configured to permit fluid flow from the reservoir into the first side of the first actuator while the first anti-cavitation valve is open (from top to bottom) and to inhibit fluid flow from the first side of the first actuator to the reservoir while the first anti-cavitation valve is closed (from bottom to top); and
a second anti-cavitation valve (95) fluidly positioned between the second side of the first actuator and the reservoir (see FIG 2), the second anti-cavitation valve directly fluidly coupled to the second side of the second actuator (nothing b/n top of 49 and 95), the second anti-cavitation valve configured to permit fluid flow from the reservoir to the second side of the first actuator while the second anti-cavitation valve is open (top to bottom through 95) and to inhibit fluid flow from the second side of the first actuator to the reservoir while the second anti-cavitation valve is closed (blocks upward flow through 95;
a third anti-cavitation valve (92) fluidly positioned between the first side of the second actuator and the reservoir (see FIG 2), the third anti-cavitation valve being in uninterrupted fluid communication with the first side of the second actuator (nothing between 92 and bottom of 51), the third anti-cavitation valve configured to 1) permit fluid flow from the reservoir to the first side of the second actuator while the third anti-cavitation valve is open (opens from top to bottom) and to 2) inhibit fluid flow from the first side of the second actuator to the reservoir while the third anti-cavitation valve is closed (closes from bottom to top); and
a fourth anti-cavitation valve (93) fluidly positioned between the second side of the second actuator and the reservoir (see FIG 2), the fourth anti-cavitation valve being in uninterrupted fluid communication with the second side of the second actuator (nothing between 93 and top of 51), the fourth anti-cavitation valve configured to 1) permit fluid flow from the reservoir to the second side of the second actuator while the fourth anti-cavitation valve is open (opens from top to bottom) and to 2) inhibit fluid flow from the second side of the second actuator to the reservoir while the fourth anti-cavitation valve is closed (closes from bottom to top).”

Regarding claim 17, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (94) opens in response to a negative pressure in the first side of the first actuator (bottom of 49) such that fluid from the reservoir is drawn toward the first side of the first actuator through the first anti-cavitation valve by the negative pressure in the first side of the first actuator (94 is oriented to open in response to a negative pressure from below, including due to bottom side of 49).”

Regarding claim 18, Zhang (FIG 1-2) discloses “wherein the second anti-cavitation valve (95) opens in response to a negative pressure in the second side of the first actuator (top of 49) such that fluid from the reservoir is drawn toward the second side of the first actuator through the second anti-cavitation valve by the negative pressure in the second side of the first actuator (95 is oriented to open in response to a negative pressure from below, including due to top side of 49).”

Regarding claim 20, Zhang (FIG 1-2) discloses “wherein the first anti-cavitation valve (94) is fluidly connected to the first side of the first actuator in parallel with the first spool valve (94 and bottom of 49 branch off from 81), and wherein the second anti-cavitation valve (95) is fluidly connected to the second side of the first actuator in parallel with the first spool valve (95 and top of 49 branch off from 81).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753